DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Simson (US Patent No. 5,251,787).
Re: Claim 1, Simson discloses the claimed invention including A liquid dispenser mountable to a container (7) having an interior portion, the liquid dispenser comprising:
a housing (5) defining an interior cavity;
a pump (27);
a pressurization tube (18) having a first end configured to receive pressurized air from the pump, a second end in fluid communication with the interior portion of the container (Col. 2, lines 61-66, pump to interior container), and a pressure relief aperture (19) extending through a wall of the pressurization 
a valve disposed within the interior cavity of the housing, the valve comprising a first port (20) in fluid communication with an area (21) exterior the housing, a second port (24) in fluid communication with the pressure relief aperture, a third port (23) in fluid communication with the interior cavity of the housing; and a plug (22) selectively moveable between a first position, in which the plug blocks the third port, and a second position, in which the plug blocks the second port (Col. 2, lines 36-38, blocks either the third or second port, all ports can be or are in fluid communication with the claimed features), wherein the first port is in fluid communication with the second port when the plug is in the first position, and the first port is in fluid communication with the third port when the plug is in the second position (Col. 2, lines 36-38, blocks either the third or second port both either connecting with the first).
Re: Claim 2, Simson discloses the claimed invention including an outlet tube (14) extending laterally from the housing and having a first end in fluid communication with the interior of the container when the liquid dispenser is mounted to the container (Depicted in Fig. 2). 
Re: Claim 3, Simson discloses the claimed invention including a dip tube (17) having a first end in fluid connection with the first end of the outlet tube, the dip tube having a second end positioned near a bottom of the interior of the container when the liquid dispenser is mounted to the container (Depicted in Figs. 1-2).
Re: Claim 5, Simson discloses the claimed invention including a switch selectively moveable between a first switch position and a second switch position, 
Re: Claim 7, Simson discloses the claimed invention including the movement of the switch from the second switch position to the first switch position moves the valve from the second position to the first position (Depicted in Fig. 1, depicts switch for moving valve between positions).
Re: Claim 12, Simson discloses the claimed invention including connecting element (11) positioned on a bottom portion of the housing, the connecting element being sized and configured to engage an aperture formed in the container (Depicted in Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simson (US Patent No. 5,251,787).
Re: Claim 4, Simson discloses the claimed invention except for an adjustable dip tube length. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an adjustable dip tube length, since it .
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simson (US Patent No. 5,251,787) as applied to claim 5 above, and further in view of McDonald et al. (US 2017/0266630 A1).
Re: Claims 6 and 8, Simson discloses the claimed invention except for activating the pump with the movement of the valve switch. However, McDonald teaches movement of a switch (125) from the first switch position to the second switch position activates the pump (120), movement of the switch from the second switch position to the first switch position deactivates the pump (Fig. 1, Para. 22, movement of the switch activates the pump and ten deactivates when moved again).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include automatic activation of the pump with the switch as taught by McDonald, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simson (US Patent No. 5,251,787) as applied to claim 5 above, and further in view of Shiaw-Shing (US Patent No. 5,332,887).
Re: Claims 9-11, Simson discloses the claimed invention except for a solenoid valve actuator. However, Shiaw-Shing discloses a linear solenoid actuator (121) operably coupled to the valve (12), the actuator selectively positioning the plug to reciprocate the valve between the first position and the second position; the actuator 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include automatic valve movement as taught by Shiaw-Shing, since Shiaw-Shing states in column 1, lines 25-26 that such a modification increases the quality of life of the user providing him with convenient interaction with the device and further it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Allowable Subject Matter
Claims 15-20 are allowed.
Claim 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vaalles, Litto, Okumura, Glucksman, Huang, Tieskoetter, Wunsch, Beny, Takenakashima, McCormick, Fredd, and William are cited disclosing container mounted air pumps with various valve configurations for introducing said air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754